Citation Nr: 0707135	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1942 until 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA), Regional Office (RO) in Reno, Nevada.

This matter was previously before the Board in July 2006.  At 
that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of 
symptoms including poor sleep, nightmares, depression, 
anxiety, detachment, isolative behavior, hypervigilance, 
irritability, memory loss,  and concentration deficit; 
objectively, the veteran had anxiety and depression, was 
fully oriented, displayed no ritualistic behavior, delusions 
or hallucinations, and was able to maintain basic hygiene.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a January 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, this information was later provided in an October 
2006 supplemental statement of the case.  In any event, 
because the instant decision denies the veteran's claim, no 
higher rating or effective date will be assigned.  As such, 
there is no prejudice to the veteran. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a May 2006 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the veteran is 
assigned a 50 percent evaluation for his service-connected 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  That Code section evaluates PTSD under the general 
rating formula for mental disorders.  Such general rating 
formula provides a 50 percent rating where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In order to be entitled to the next-higher 70 percent 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD for any portion of the 
rating period on appeal.  The reasons and bases for this 
determination will be set forth below.

The evidence of record does not demonstrate any obsessional 
rituals or impaired impulse control.  To the contrary, the 
veteran's behavior was appropriate upon VA examination in 
June 2004.  Indeed, the examiner expressly noted the absence 
of ritualistic behavior.  Moreover, while a January 2001 
treatment report indicated that the veteran jumped from one 
problem to another, in a disorganized fashion, and was not 
always responsive to the examiner's questions, the overall 
evidence of record does not establish deficit in oral 
communication such as to warrant an increased rating.  
Rather, the veteran's speech was fluent in a February 2003 
clinical record.  Furthermore, the VA examiner in June 2004 
explicitly stated that the veteran showed no impairment in 
thought processes or communication.  That report also 
indicated the absence of panic attacks.

The competent evidence also fails to show spatial 
disorientation or neglect of personal appearance and hygiene.  
To the contrary, the June 2004 VA examination stated that the 
veteran was oriented to person, place, time, and situation.   
Regarding personal appearance, that same VA examination in 
June 2004 revealed that the veteran was neatly and cleanly 
dressed, with good hygiene and grooming.  It was noted that 
the veteran was able to perform the activities of daily 
living.  

The Board acknowledges consistent findings of depression.  
However, the evidence fails to demonstrate that such 
depression has affected the veteran's ability to function 
independently, appropriately and effectively to such an 
extent as to warrant the next-higher 70 percent rating under 
Diagnostic Code 9411.  Indeed, despite his depression, the 
veteran had good judgment and good insight upon VA 
examination in June 2004.  

The veteran also had some suicidal thoughts, as indicated at 
the June 2004 VA examination.  However, he stated that such 
thoughts were "not serious."  He had no history of suicide 
attempts.  This evidence does not by itself sufficiently 
demonstrate a disability picture commensurate with the next-
higher 70 percent rating.

The Board also recognizes the veteran's Global Assessment of 
Functioning (GAF) Scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Here, the clinical evidence contains GAF scores of 26 in 
February 2002 and of 20 in July 2002.  In this regard, a 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. 

The low GAF scores noted above do not serve as a basis for a 
higher initial evaluation here because they are not 
consistent with the evidence of record.  For example, neither 
the February 2002 or July 2002 treatment reports contain any 
objective findings to show that the veteran suffers gross 
impairment in communication, fails to maintain minimal 
standards of hygiene or is considerably influenced by 
delusions.  Moreover, no other evidence of record 
demonstrates such symptomatology.  Additionally, as 
previously noted, the veteran does not have a history of 
suicide attempts.  Therefore, the lower GAF scores of record 
are not found to be very probative.  In contrast, the GAF 
score of 45 assessed at the June 2004 VA examination is found 
to be more consistent with the demonstrated symptomatology of 
record.  Such GAF score is indicative of serious symptoms 
but, when considering with the evidence as a whole, does not 
justify assignment of the next-higher 70 percent rating, as 
will be discussed below.  

The overall evidence throughout the rating period on appeal 
reveals a disability picture characterized by symptoms 
including poor sleep, nightmares, depression, anxiety, 
detachment, isolative behavior, hypervigilance, irritability 
leading to temper arousal, and memory and concentration 
deficit, as reflected in VA outpatient treatment reports 
dated from 2001 to 2005 and from the veteran's June 2004 VA 
examination report.  The claims folder also contains letters, 
submitted by the veteran's private caregivers in January 
2005, which note that the veteran was very emotional and 
depressed following the sudden loss of his wife.  She had 
died in the veteran's arms.  One such letter, written by R. 
S. T., M.D., stated that this incident brought back memories 
of combat, when a comrade died in the veteran's arms.  

While the January 2005 letters appear to indicate that the 
veteran's depression and feelings of guilt intensified as a 
result of his wife's passing, the evidence does not indicate 
that her death escalated his overall symptomatology such as 
to enable a grant of the next-higher 70 percent rating.  
Rather, at his May 2006 hearing before the undersigned, the 
veteran continued to describe symptomatology consistent with 
that already demonstrated in the record.  Specifically, he 
endorsed anxiety, depression, poor sleep, nightmares, 
isolative behavior, and memory problems.  These symptoms are 
most nearly approximated by the currently assigned 50 percent 
rating.  Indeed, as already demonstrated, the majority of the 
criteria for a 70 percent rating have not been met here.  For 
these reasons, the veteran's overall level of social and 
occupational impairment is not found to rise to the level of 
a 70 percent rating.  In so finding, the Board notes that the 
veteran was scheduled for a VA psychiatric examination in 
August 2006 and that he failed to report.  

In conclusion, the currently assigned 50 percent evaluation 
for PTSD appropriately reflects the veteran's symptoms 
throughout the entire rating period on appeal, and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


